Citation Nr: 0420263	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-15 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus 
on the basis of exposure to herbicides in service.

3.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from July 1965 to February 
1969.  He also had a prior period of active duty for training 
while in the Army National Guard.

A February 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas denied 
service connection for PTSD; the veteran thereafter perfected 
his appeal of this issue to the Board of Veterans' Appeals 
(Board).  The Board remanded the case in September 2001, and 
the veteran testified before the undersigned at a hearing 
held at the RO in May 2003 as to the issue of entitlement to 
service connection for PTSD.  Additional evidence was 
received at the hearing for which a waiver of initial RO 
consideration was submitted.

In a July 1999 rating decision, the RO denied entitlement to 
direct service connection for diabetes mellitus on the 
merits; the veteran was notified of the decision and of his 
appellate rights with respect thereto, but he did not appeal.  
In July 2001 the veteran filed a claim for service connection 
for diabetes mellitus on the basis of exposure to herbicides 
in service.  In a March 2003 rating decision, the RO denied 
service connection for diabetes mellitus on both a direct 
basis, and on the basis of exposure to herbicides.  The 
veteran thereafter perfected his appeal of the March 2003 
rating decision.

Effective July 9, 2001, 38 C.F.R. § 3.309(e) was amended to 
add Type 2 Diabetes to the list of diseases subject to 
presumptive service connection on the basis of exposure to 
herbicides.  See 66 Fed. Reg. 23,166, 23,168 - 69 (May 8, 
2001).  On December 27, 2001, the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001), was enacted, which, inter alia, also added 
Diabetes Mellitus Type 2 to the list of presumptive diseases 
as due to herbicides exposure.

In Spencer v. Brown, 4 Vet. App. 283 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
essence, that an intervening change in law or regulation 
which creates a new basis of entitlement to benefits is a 
claim separate and distinct from a previously and finally 
denied claim and warrants a de novo review.  The Board also 
notes that the claim for direct service connection for 
diabetes mellitus was denied in the July 1999 rating decision 
on the merits, and that the veteran is therefore not entitled 
to re-adjudication of that claim on a de novo basis pursuant 
to Section 7(b) of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, 2099 (2000).  The 
Board consequently recognizes that there are two distinct 
issues on appeal before the Board with regard to service 
connection for diabetes mellitus, one which is from an 
attempt to reopen a claim following a final decision of the 
RO, and the other from an original denial of service 
connection related to exposure to herbicides.  Because 
determination of these issues are procedurally different, the 
issues on appeal are as listed on the title page of this 
action.

On his VA Form 9 of September 2003, the veteran indicated 
that he desired a hearing before a member of the Board as to 
the diabetes issue.  In a January 2004 statement he withdrew 
his request for a hearing before a member of the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
his diagnosed PTSD and diabetes mellitus.

Turning first to the PTSD claim, the veteran describes a 
number of stressful events he believes caused the disorder.  
His primary contention is that following an incident leading 
to charges that he engaged in homosexual conduct, he was 
physically assaulted by fellow sailors.  He also contends 
that he was harassed in other ways as a result of the 
referenced charges, and that the Executive Officer of his 
vessel struck him with an object at one point.  The veteran 
argues that the charges that he engaged in homosexual conduct 
were false, and that his service records were altered by the 
Executive Officer to give the appearance that the charges 
were true.

Other stressful events claimed by the veteran include 
witnessing his best friend drown while attempting to pull the 
body of a pilot from a river, and retrieving dismembered body 
parts from the river.  He also reports that two of his 
friends committed suicide while onboard his vessel.  The 
veteran has also occasionally reported to his treating 
physicians that he engaged in combat in Vietnam, although he 
denied engaging in combat in sworn testimony before the RO.
 
The record contains a February 1998 re-dictation of an 
October 1997 VA psychiatric examination of the veteran, which 
notes the veteran's contentions concerning the drowning of 
his friend, the retrieving of body parts from a river, the 
suicide of two friends, and the events leading to the charges 
of homosexual conduct in service.  The examiner diagnosed the 
veteran with PTSD, but did not specify what stressor or 
stressors supported the diagnosis.  VA treatment reports on 
file show that the veteran has reported experiencing combat 
in Vietnam, as well as a physical assault in service.  A June 
1999 statement by a VA psychiatrist indicates that the 
veteran had PTSD secondary to the claimed assault.  The Board 
is of the opinion that another VA psychiatric examination of 
the veteran is warranted.

The record also reflects that inadequate efforts have been 
made to verify the veteran's claimed stressors, particularly 
in regard to the claimed drowning and suicide incidents, and 
the physical assaults he reportedly experienced.  While a 
January 2003 statement by the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) is on file, the statement 
is concerned with verifying the veteran's presence in Vietnam 
with respect to his diabetes claim; the RO has not attempted 
to verify the veteran's claimed PTSD stressors through the 
USASCRUR.  (The Board notes that service personnel records 
are already on file documenting the investigation of the 
charges of homosexual conduct.)  The Board is of the opinion 
that further development in this regard is necessary prior to 
adjudication of the instant appeal.

The Board additionally notes that the veteran has reported 
receiving psychiatric treatment at the VA Medical Centers 
(VAMCs) in Nashville, Tennessee since the 1970s, and at Waco, 
Texas beginning in 1982.  The record does not contain any 
mental health clinic notes from the referenced facilities 
prior to the 1990s.

The Board also notes that on March 7, 2002, 38 C.F.R. 
§ 3.304(f) was amended with respect to the type of evidence 
that may be relevant in corroborating a veteran's statement 
regarding the occurrence of a stressor in claims for service 
connection of PTSD resulting from personal assault.  See 67 
Fed. Reg. 10,330 (2002).  The relevant regulation now 
provides that:

[i]f a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service records 
may corroborate the veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f) (2003).

The record reflects that the veteran has not been provided 
with notice of the amended 38 C.F.R. § 3.304(f) in any 
supplemental statement of the case.  More importantly, the 
veteran has not been specifically advised that evidence from 
sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of his claimed personal assault stressors.  

Turning to the claim for service connection for diabetes 
mellitus on an herbicides basis, the record contains 
inconsistent accounts from the veteran concerning his 
exposure to herbicides in service.  In June 1990, May 1998 
and September 2003 statements, he implied that he was exposed 
to herbicides only while onboard his vessel stationed close 
to the shores of Vietnam.  At his October 1997 VA examination 
(which was re-dictated in February 1998), he reported that he 
served in Vietnam.  At a May 2001 hearing before a decision 
review officer he testified that he was assigned two weeks 
temporary duty in Saigon, but at his July 2003 hearing before 
another decision review officer, he alleged that he was in 
Vietnam for only two hours at Cam Ranh Bay.

The veteran's DD Form 214 and personnel records show that he 
served as a radio operator, and that his awards and 
decorations include the Vietnam Service Medal with one Bronze 
Star, and the Vietnam Campaign Medal; the medals were awarded 
for his service on the U.S.S. Arlington.  In April 1994, the 
veteran submitted a copy of a DD Form 215 dated in October 
1993, which indicates that his DD 214 was amended to reflect 
the addition of three more Bronze Stars attached to the 
Vietnam Service Medal, and the addition of the Republic of 
Vietnam Meritorious Unit Citation (Gallantry Cross Medal 
Color with Palm).  The National Personnel Records Center in 
May 2002 reported that the agency could find no evidence 
showing that the veteran was present in Vietnam at any point 
during his period of service.  Historical documents provided 
by the USASCRUR in January 2003 show that the U.S.S. 
Arlington, the vessel on which the veteran served from 
December 1967 to December 1968, occasionally performed 
operations off the shores of Vietnam; the USASCRUR was unable 
to verify whether the veteran ever set foot in Vietnam or 
whether his vessel ever pulled into port.  The USASCRUR 
indicated that a search of the deck logs of the U.S.S. 
Arlington could be undertaken if the time period for a 
claimed event could be specified within a 60-day period.

Given the inconsistencies in the veteran's account of whether 
he visited Vietnam during his period of service, the Board is 
of the opinion that further development is warranted.  
Specifically, the veteran's service department should be 
contacted to verify that his DD 214 has been amended as 
indicated by the DD Form 215 received in April 1994, and, 
more importantly, to determine the basis for the award of the 
medals reflected on the DD Forms 214 and 215.  In addition, 
given that the historical documents submitted by the USASCRUR 
show the dates during which the U.S.S. Arlington was 
stationed off the shores of Vietnam, the RO should attempt to 
obtain the deck logs for the U.S.S. Arlington to ascertain 
whether the vessel pulled into port in Vietnam or otherwise 
disembarked any sailors into Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2003) (Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam). 

Under the circumstances, the Board is of the opinion that 
further development is required prior to adjudication of the 
claims on appeal.  Accordingly, this case is REMANDED to the 
RO for the following actions:

1.  The RO should advise the veteran 
that evidence from sources other 
than his service records or evidence 
of behavior changes may constitute 
credible supporting evidence of his 
claimed personal assault stressors, 
and allow him the opportunity to 
furnish that type of evidence.

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims for service 
connection for PTSD, and for 
diabetes mellitus.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
mental health clinic records for the 
veteran from the VAMCs in Nashville, 
Tennessee and Waco, Texas, for the 
period from January 1970 to December 
1996 should be obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should contact the 
veteran's service department and 
request the service department to 
verify that a DD Form 215 was issued 
for the veteran, and to provide a 
copy of that DD Form 215.  The RO 
should also request the service 
department to provide a copy of the 
criteria used to award the veteran 
the Vietnam Service Medal with four 
Bronze Stars, the Vietnam Campaign 
Medal with device, and the Republic 
of Vietnam Campaign Medal (Gallantry 
Cross Medal Color with Palm).  If 
the service department is unable to 
provide the information requested 
above, this should be documented in 
the record.  If the service 
department indicates that the 
requested information may be 
obtained through the National 
Personnel Records Center, the RO 
should contact the NPRC and request 
that agency to provide the 
information requested in this 
paragraph.

5.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged service 
stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a 
copy of the veteran's DD 214, DD 
Form 215 and other service personnel 
records should be sent to the United 
States Armed Services Center for 
Research of Unit Records.  The 
USASCRUR should be provided with a 
copy of any information obtained 
above, and should be requested to 
provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The USASCRUR 
should also be requested to furnish 
the deck logs for the U.S.S. 
Arlington for the following periods:  
January 23, 1968 to January 27, 
1968; February 12, 1968 to March 10, 
1968; April 9, 1968 to May 11, 1968; 
June 10, 1968 to July 21, 1968; 
August 29, 1968 to October 15, 1968; 
and October 16, 1968 to November 10, 
1968.

6.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any PTSD present.  All indicated 
studies, tests and evaluations 
deemed necessary should be 
performed, including psychological 
testing designed to ascertain 
whether the veteran has PTSD.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The claims folders, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect whether such a review of 
the claims files was made.  

7.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A and 38 C.F.R. § 3.159.  
Then, the RO should re-adjudicate 
the issues of entitlement to service 
connection for PTSD and entitlement 
to service connection for diabetes 
mellitus on the basis of exposure to 
herbicides, and re-adjudicate the 
issue of whether new and material 
evidence has been submitted to 
reopen a claim for direct service 
connection for diabetes mellitus. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to the 
new criteria for PTSD claims based on physical assault, see 
67 Fed. Reg. 10,330 (2002), as well as the versions of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001, and 
as of August 29, 2001.

After providing the veteran an opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for submitting information and evidence as set 
forth in 38 U.S.C.A. § 5103(b), if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


